      Case 1:18-cr-00693-RMB Document 121 Filed 09/03/19 Page 1 of 1
         Case 1:18-cr-00693-RMB Document 119 Filed 08/29/19 Page 1 of 1



     quinn emanuel tria
     1300 I Street NW, Suite 900,          ,t1~ SDNYof Columbia 20005-3314 I T EL                      202) 538- 8000 FA X (20 2) 538-8 10 0


                                            DOCUMENT
                                            ELECTRONICALLY FILED                                                       WRITER'S D IRECT D IAL No.
                                            DOC #: _ _ _ _.,---.,..---::---                                                            (202) 538-8120

                                            DATE FILED:_ _J_:3_1_, 4
                                                                   __                                                    WRITER'S EMAIL ADDRESS
                                                                                                           williamburck@ quinnemanuel.com
August 29, 2019

VIA ECF AND HAND DELIVERY

Hon. Richard J. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:          United States v. Owens

Dear Judge Berman,

        We represent Defendant Harald Joachim von er Goltz On August 28, 2019, the Court
ordered a hearing on outstanding motions for Monda , Septem er 16, at 9:30 a.m . (Dkt. No.
117). I have a long-standing personal commitment ti at day ou side of New York and
respectfully request a brief adjournment of the hearin so that i\may honor that commitment.
We have conferred with counsel for Defendant Richa d Gaffey, who would be available for oral
argument on September 19, 20, 25, or 27, and with c nsel for the government, who would be
available on the afternoon of September 20. I am ava !able an of those days and, accordingly,
respectfully request that the Court reschedule oral arg ment to he afternoon of September 20,
2019, or another date convenient for the Court.                  \

Respectfully submitted,

Isl William Burck
William Burck




                                                                                                      Richard M. Berman, U.S .D.J.

     quinn emanuel urquhan & sumvan, IIP
     LOS ANG ELE S I N EW Y OR K  I SAN FRANC I SCO I SI LICON VA L LEY I C HI CAGO     WAS HI NGTON. DC   I H OUS T ON I SEATT L E I BOS T ON
     LON D ON   I TO KY O I M ANN H EIM I H AMBURG I PAR I S I M UNIC H I SY DNEY I H    G K ONG   I BRUSSELS I Z U RI C H I SH ANG H AI I PERTH I ST UT T GART
